      Case 1:17-cv-03574-SCJ Document 134 Filed 04/22/19 Page 1 of 5




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION


ELAINE WATTS,

     Plaintiff,

v.                                             CIVIL ACTION FILE
                                               No. 1:17-cv-3574-SCJ
SILVERTON MORTGAGE
SPECIALISTS, INC.,

     Defendant.



                                   ORDER

        This matter is before the Court pursuant to its March 21, 2019 order

granting Defendant’s motion for sanctions and awarding Defendant the costs

associated with bringing the motion. Doc. No. [124]. The Court ordered

Defendant to file its costs and fees with the Clerk by April 5, 2019. Defendant

complied, and now the Court must decide the appropriate sanctions amount.

I.      BACKGROUND

        A more detailed description of the history of this case and the

circumstances that resulted in sanctions being imposed on Plaintiff can be


                                      1
    Case 1:17-cv-03574-SCJ Document 134 Filed 04/22/19 Page 2 of 5




found in the Court’s previous orders. See Doc. Nos. [123]; [124]. Here, the

Court provides a summary of Defendant’s fee request.

      On April 5, 2019, Defendant submitted an affidavit, which requests

$200,539.50 in attorneys fees for bringing its motion for sanctions and—

although the Court did not award them these costs—another $62,830.80 for

conducting two depositions of Plaintiff. Doc. No. [126], ¶¶7, 13. Defendant

reports that two partners, one counsel, an associate, and two paralegals spent

259.4 hours in connection with their motion for sanctions. Id. at ¶¶6, 7.

Although 173.5 hours of that total were not billed to the client, defense counsel

nonetheless seeks reimbursement for those hours. Id. at n.1.

      Defendant provides the hourly rates for each of the individuals who

worked on the motion for sanctions. Id. at ¶6. Defendant reports that its

request includes hours spent on “extensive” reviews of Plaintiff’s document

production and the document productions of various third parties to identify

the falsity of Plaintiff’s written and oral testimony, as well as researching and

drafting the motion. Id. at ¶8. According to defense counsel, its timekeeping

entries “do not always allocate with precision” the time spent on the motion for

sanctions; thus, counsel purports giving a “very conservative” estimate of its


                                       2
      Case 1:17-cv-03574-SCJ Document 134 Filed 04/22/19 Page 3 of 5




expenses. In its affidavit, defense counsel attests to its own belief that its fees

are reasonable, but provides no actual billing records showing the tasks

performed by various individuals, no information about each individual’s

years of experience, and no information about how these fees compare to rates

within the relevant legal market. See id.

II.    LEGAL STANDARDS FOR ATTORNEYS’ FEES

       Determining the appropriate amount of attorney fees “should not result

in a second major litigation.” Hensley v. Eckerhart, 461 U.S. 424, 437 (1983).

When attorney fees are awarded, the default approach for calculating the

award is to use the “lodestar” method. Bujanowski v. Kocontes, 359 F. App’x

112, 114 (11th Cir. 2009) (citing Bivins v. Wrap It Up, Inc., 548 F.3d 1348, 1350

(11th Cir. 1994)) (“In this Circuit, the starting point for calculating attorneys’

fees is to multiply the number of hours reasonably expended by a reasonable

rate to determine the ‘lodestar’ amount, which has a strong presumption to be

the reasonable sum.”). It is the fee applicant’s burden to provide the court with

sufficiently particular information through detailed evidence to establish the

reasonableness of the requested rates. Norman v. Hous. Auth. of Montgomery,

836 F.2d 1292, 1303 (11th Cir. 1988).


                                        3
     Case 1:17-cv-03574-SCJ Document 134 Filed 04/22/19 Page 4 of 5




       Where it appears that the fee request is excessive or provides inadequate

evidence to determine the reasonableness of the request, the district court may

use its own expertise to determine a proper award. Norman, 836 F.2d at 1303

(11th Cir. 1988); see also Taylor Newman Cabinetry, Inc. v. Classic Soft Trim,

Inc., 436 F. App’x 888, 894 (11th Cir. 2011); NAACP v. City of Evergreen, Ala.,

812 F.2d 1332, 1334 (11th Cir. 1987); King v. McCord, 707 F.2d 466, 468 (11th

Cir. 1983); Mesa Petroleum Co. v. Coniglio, 629 F.2d 1022, 1030 (5th Cir. 1980);

Brown v. Culpepper, 561 F.2d 1177, 177–78 (5th Cir. 1977); Davis v. Bd. of Sch.

Comm’rs, 526 F.2d 865, 868 (5th Cir. 1976); Campbell v. Green, 112 F.2d 143,

144 (5th Cir. 1940) (“The court, either trial or appellate, is itself an expert on the

question and may consider its own knowledge and experience concerning

reasonable and proper fees and may form an independent judgment either with

or without the aid of witnesses as to value.”).1




1
       In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc), the
Eleventh Circuit adopted as binding precedent all decisions rendered prior to the
close of business on September 30, 1981 by the United States Court of Appeals for the
Fifth Circuit.

                                           4
       Case 1:17-cv-03574-SCJ Document 134 Filed 04/22/19 Page 5 of 5




III.    DISCUSSION

        As a result of lies Plaintiff told during her depositions, the Court

awarded Defendant the costs involved in bringing the motion for sanctions.

However, the Court finds Defendant’s request for $263,370.30 to be excessive

and unreasonable.     Therefore, the Court resorts to its own experience to

determine a reasonable award of fees related to the motion for sanctions. The

Court has considered Defendant’s time spent on the necessary aspects of

submitting a motion for sanctions and reply brief and determines that

$10,000.00 is a reasonable award of attorneys’ fees.

IV.     CONCLUSION

        For the foregoing reasons, Defendant is awarded $10,000 in attorneys’

fees, to be deducted from any recovery Plaintiff obtains in this case, as a

sanction for Plaintiff’s misconduct.

        IT IS SO ORDERED this 22nd day of April, 2019.



                                       s/Steve C. Jones____________________
                                       HONORABLE STEVE C. JONES
                                       UNITED STATES DISTRICT JUDGE




                                       5
